Title: To Benjamin Franklin from Jonathan Williams, Jr., 1 April 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir
Nantes April 1. 1779.
I have recvd a Letter for Mr Moylan relative to the Bills payable to Mr Dennie, & therefore request you to make no opposition to the Payment of them.—
It is said that a Cartel with the american Prisoners on board is arrived in the River— I am not sure of it, but have no reason to doubt it.—
The american Gentlemen are almost all of them near their Departure— I hope your Order for the Settlement of my accot is on the Road.—

I hope the News from Paris to day about the Success of the French in the West Indies & of the americans in Georgia is true.
I am ever most dutifully & affectionately yours &c &
J Williams J
Dr Franklin
 
Notation: Jon. Williams ap 1. 79.
